CROSS, Judge,
dissenting:
I respectfully dissent.
Although the complained-of error did impinge on the accused’s right to remain silent, it is clear that such error no longer requires automatic reversal of an adjudica*1254tion of guilt. See Clark v. State, 336 So.2d 468 (Fla. 2d DCA 1976); Wythers v. State, 348 So.2d 390 (Fla. 3d DCA 1977). See also Royal v. State, 347 So.2d 742 (Fla. 4th DCA 1977). After carefully reviewing the record, including the numerous inculpatory statements made by appellant after he was given the Miranda warnings, I am convinced .that the reference to the accused’s refusal to answer any further questions did not prejudice his right to receive a fair trial in any way. See Wythers v. State, supra.
Accordingly, I would affirm the judgment.